Citation Nr: 1412191	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected dyshydrotic eczema, bilateral hands.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert J. Holub, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1975 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the paperless claims file on Virtual VA.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran has paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS), which have been reviewed and considered in this appeal.  The claims file located on VBMS does not contain any information or evidence relevant to this appeal.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part.  


REMAND

In December 2013, the Veteran, through his representative, submitted medical evidence in support of his claims, including private treatment records from the Center for Emotional Care dated in August 2013 and outpatient treatment records from the McGuire and Salem VA Medical Centers dated from April 2013 to December 2013.  Notably, the Veteran did not submit a statement waiving initial consideration of this evidence by the agency of original jurisdiction (AOJ).  The Board also notes this evidence was submitted after the issuance of the most recent supplemental statement of the case (SSOC) on August 27, 2013.  

In a January 2014 letter, the Veteran's attorney expressly noted that the newly submitted records were not considered by the RO or the medical examiner and requested that the claim be remanded in order for the RO to consider the evidence and issue a supplemental statement of the case.  

As such, a remand is required in order for the AOJ to consider this evidence and if re-adjudication remains adverse, issue an SSOC that considers all relevant evidence submitted since the last SSOC in August 2013.  See 38 C.F.R. § 20.1304(c) (2013).

Review of the record also shows the Veteran continues to receive treatment for his service-connected bilateral hand skin disability at the VA Medical Centers in Salem and Richmond, Virginia; however, the evidentiary record only contains treatment records from the Salem and McGuire (Richmond) VAMCs dated through December 2013.  Therefore, on remand, all outstanding VA treatment records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant records for the Veteran from the VA Medical Centers in Salem and Richmond, Virginia, dated from December 2013 to the present.  

2. After completion of the above and any other development deemed necessary after reviewing the additional records, including those submitted by the Veteran in December 2013, re-adjudicate the Veteran's increased rating and TDIU claims.  If the claims remain denied, provide the Veteran and his attorney an SSOC that considers all evidence submitted since the August 2013 SSOC and return the case to the Board.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



